


Exhibit 10.1

 

PRIVILEGED AND CONFIDENTIAL DRAFT

 

UNITED ONLINE, INC.

2016 MANAGEMENT BONUS PLAN

 

 

I.                                            PURPOSES OF THE PLAN

 

1.01                    The United Online, Inc. (the “Company”) 2016 Management
Bonus Plan (the “Plan”) is hereby established under the Incentive Bonus Program
of the Company’s stockholder-approved 2010 Incentive Compensation Plan, as
amended and restated as of June 13, 2013 and as amended as of April 23, 2015
(the “2010 ICP”) and is intended to promote the interests of the Company by
creating an incentive program to (i) attract and retain employees who will
strive for excellence and (ii) motivate those individuals to achieve
above-average objectives by providing them with rewards for contributions to the
financial performance of the Company.

 

1.02                    For purposes of the Plan, the financial performance for
the 2016 fiscal year of the Company shall be measured to determine the bonus
amounts (if any) payable for such fiscal year to the participants in the Plan.

 

The bonus potential under the Plan for participants will be allocated to the
combined performance of all of the Company’s segments (also collectively
referred to as the “Combined Businesses”).

 

II.                                            ADMINISTRATION OF THE PLAN

 

2.01                    The Plan is hereby adopted by the Compensation Committee
of the Company’s Board of Directors (the “Committee”) as a special cash bonus
program under the Incentive Bonus Program of the 2010 ICP and shall be
administered by the Committee pursuant to the administrative authority provided
the Committee under the 2010 ICP and the Incentive Bonus Program thereunder.

 

2.02                    The bonuses that may be earned under the Plan shall be
tied to the financial performance of the Combined Businesses for the Company’s
2016 fiscal year ending December 31, 2016 (the “2016 Fiscal Year”), as set forth
below.  The Committee shall establish the applicable performance goals for the
Combined Businesses in writing not later than ninety (90) days after the
commencement of the 2016 Fiscal Year, provided that the outcome of the
applicable goals must be substantially uncertain at the time of their
establishment (the “Performance Goals Schedule”).  The Performance Goals
Schedule shall be attached to the minutes of the meeting or the consent
resolutions at or by which such performance goals were established.

 

2.03                    The interpretation and construction of the Plan and the
adoption of rules and regulations for administering the Plan shall be made by
the Committee in its sole discretion.  Decisions of the Committee shall be final
and binding on all parties who have an interest in the Plan.

 

III.                                             DETERMINATION OF PARTICIPANTS

 

3.01                    The following individuals (each, a “Participant”) will
participate in the Plan on the following basis:

 

--------------------------------------------------------------------------------


 

(i)                                  The bonus potential for Edward Zinser, Mark
Harrington and Michelle Stalick shall be allocated seventy-five percent (75%) to
the financial results of the Combined Businesses (which seventy-five percent
(75%) is, in turn, further weighted as forty percent (40%) on combined revenues
and thirty-five percent (35%) on combined Adjusted OIBDA, as further described
in this Plan) and twenty-five percent (25%) to the Participant’s individual
performance as described in Section 4.04 below.

 

3.02                    Except as provided below and except as otherwise
provided in any employment agreement or severance agreement between the Company
(or a subsidiary thereof) and a Participant, if a Participant does not continue
in the employ of the Company or one of its subsidiaries through the Bonus
Payment Date (as defined in Section 5.01), then such Participant will not be
eligible to receive a bonus under the Plan.  However, the following special
partial payment provisions shall be in effect:

 

(i)                                  Should the Participant’s employment
terminate prior to the Bonus Payment Date as a result of death or permanent
disability (as defined below), then that individual or his/her estate shall be
entitled to a pro-rated portion of the bonus such individual would have earned,
based on the Company’s actual performance for the 2016 Fiscal Year in the
Combined Businesses, had the individual continued in the Company’s employ
through the Bonus Payment Date.  Any such payment shall be made on the Bonus
Payment Date.

 

(ii)                              A Participant who is on a leave of absence or
whose employment terminates after the start of the 2016 Fiscal Year but
recommences prior to the Bonus Payment Date may remain eligible at the
discretion of the Committee, and the Committee may provide that individual with
a pro-rated portion (based on period or periods of active employment during such
year) of the bonus such individual would have earned, based on the Company’s
actual performance for the 2016 Fiscal Year in the Combined Businesses, had he
remained continuously in the Company’s employ through the Bonus Payment Date. 
Any such payment shall be made on the Bonus Payment Date.

 

3.03                    For purposes of the Plan:

 

A.                                A Participant shall be considered an employee
for so long as such individual remains employed by the Company or one or more
corporations that are subsidiary corporations of the Company at all times during
the 2016 Fiscal Year.

 

B.                                 Each corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company shall be considered
to be a subsidiary of the Company, provided each such corporation (other than
the last corporation in the unbroken chain) owns, at the time of determination,
stock possessing more than fifty percent (50%) of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

C.                                 Unless defined otherwise in any employment or
severance agreement entitling the Participant to a full or pro-rated bonus upon
a disability termination, permanent disability shall mean the Participant’s
inability to engage in any substantial activity necessary to

 

2

--------------------------------------------------------------------------------


 

perform the duties and responsibilities of his position with the Company (or any
subsidiary thereof) by reason of any medically-determinable physical or mental
impairment which can be expected to result in such individual’s death or which
has lasted, or can be expected to last, for a continuous period of not less than
twelve (12) months.

 

D.                                In no event shall there be any duplication of
bonus payments under this Plan and any employment agreement or severance
agreement between the Company (or any subsidiary thereof) and a Participant that
provides such individual with a stated bonus or bonus formula for a particular
year or includes an annual bonus payment as part of a severance pay formula
thereunder.  Accordingly, in order to avoid any such potential duplication, such
Participant shall only be entitled to receive the annual bonus amount to which
he may otherwise be entitled under his employment or severance agreement based
on the terms and conditions set forth therein and shall not be entitled to any
bonus payment under the Plan.  However, the accelerated vesting of any
outstanding equity awards held by the Participant under any of the Company’s
stock plans, including any outstanding stock options, restricted stock or
restricted stock unit awards, or the extension of any exercise periods for such
stock options, shall not be deemed to constitute a bonus payment for purposes of
this Section 3.03D.

 

IV.                                            BONUS AWARDS

 

4.01                    The following provisions shall govern the calculation
and payment of the individual bonus awards that become payable under the Plan.

 

(a)                               The individual bonus award payable under the
Plan to each Participant for the 2016 Fiscal Year shall be payable in cash on
the Bonus Payment Date, with the cash bonus amount to be determined on the basis
of the performance of the Combined Businesses and the individual performance
component in accordance with Section 3.01.

 

(b)                              The performance of the Combined Businesses
shall be measured in terms of (i) the combined revenue for all of the Company’s
segments and (ii) the operating income before depreciation, amortization and
certain other expenses and subject to certain adjustments, all as specified in
Section 4.02 (“Adjusted OIBDA”), for all of the Company’s segments; provided,
however, that the calculation of Adjusted OIBDA for the Combined Businesses
shall also take into account any unallocated corporate expenses that were not
included in the calculation of Adjusted OIBDA for the separate business segments
(if applicable).  Accordingly, fifty-three-and-one-third percent (53.33%) of the
portion of the bonus potential allocated to the performance of the Combined
Businesses shall be based upon the achievement of the combined revenue targets
(“Combined Businesses Revenue Targets”) specified for the Combined Businesses in
the Performance Goals Schedule, and the remaining forty-six-and-two-thirds
percent (46.67%) of the bonus potential allocated to the performance of the
Combined Businesses shall be based upon the achievement of the combined Adjusted
OIBDA targets (“Combined Businesses Adjusted OIBDA Targets”) specified for the
Combined Businesses in the Performance Goals Schedule.

 

4.02                    The following provisions shall govern the calculation of
the levels at which the Revenue Targets and Adjusted OIBDA Targets are attained
for the 2016 Fiscal Year and the determination of the bonus amounts based on
those calculations:

 

(a)                               The actual level at which revenues for the
Combined Businesses have been attained for the 2016 Fiscal Year will be
determined on the basis of the revenues to be

 

3

--------------------------------------------------------------------------------


 

reported in the Company’s Financial Statements (as defined in Section 4.03) for
such fiscal year and will be calculated, for purposes of the Plan, in a manner
consistent with the methodology utilized by the Committee in establishing the
Combined Businesses Revenue Targets.

 

(b)                              In determining the actual level at which
Adjusted OIBDA for the Combined Businesses has been attained, Adjusted OIBDA
will be determined consistent with the Company’s methodology for calculating
Adjusted OIBDA for financial reporting purposes.  For financial reporting
purposes, Adjusted OIBDA is defined as operating income before depreciation;
amortization; stock-based compensation; restructuring and other exit costs;
litigation or dispute settlement charges or gains; transaction-related costs;
and impairment of goodwill, intangible assets and long-lived assets.  In
addition, to the extent the following are not otherwise taken into account in
calculating Adjusted OIBDA for financial reporting purposes, Adjusted OIBDA
shall be calculated before, and expenses for the purpose of calculating Adjusted
OIBDA shall exclude: (1) any expenses associated with the relocation of the
Company’s or any of its subsidiaries’ principal offices; (2) any bonus amounts
which accrue under this Plan; (3) any adjustments to Adjusted OIBDA attributable
to a change in accounting principles that occurs after the start of the 2016
Fiscal Year; (4) all items of gain, loss or expense determined to be
extraordinary or non-recurring (including, without limitation, legal fees and
costs related to governmental investigations, claims or litigation involving the
Company or any of its subsidiaries); and (5) all items of gain, loss or expense
related to the sale or divestiture of a business; provided, however, that in
determining the actual level at which Combined Businesses Adjusted OIBDA has
been attained, the associated amount under clause (1) or clause (4) shall be
excluded from the calculation of Adjusted OIBDA only to the extent the actual
aggregate amount under clause (1) or clause (4) for the Combined Businesses
exceeds the aggregate budgeted amount therefor that was included in the Combined
Businesses Adjusted OIBDA Targets set forth in the Performance Goals Schedule.

 

(c)                               In the event the actual foreign currency
exchange rate (determined as set forth below) for the Euro:U.S. Dollar for the
2016 Fiscal Year is lower than 1:1.00 (the “Euro Floor”), the final revenue and
Adjusted OIBDA calculations for the Combined Businesses will be adjusted using
the Euro Floor.  For the purpose of clarity, the Euro Floor will not be used to
adjust the final revenues and Adjusted OIBDA calculations in the event the
actual foreign currency exchange rate for the Euro:U.S. Dollar for such
financial measures for the 2016 Fiscal Year is higher than the Euro Floor.  For
the purposes of this paragraph, an “actual foreign currency exchange rate” will
be determined for each of year-end revenues and Adjusted OIBDA and calculated by
(i) translating into U.S. Dollars the year-end revenues and Adjusted OIBDA
amounts for the applicable non-U.S. subsidiaries in a manner consistent with the
Company’s historical methodology for financial reporting purposes and
(ii) dividing each such U.S. Dollars amount by its pre-translation (Euro)
year-end revenues or Adjusted OIBDA amount, as applicable.

 

(d)                             In the event the Company acquires other
companies or businesses during the 2016 Fiscal Year, the financial performance
of those acquired entities shall not be taken into account in determining
whether the Revenue Targets or Adjusted OIBDA Targets for the Combined
Businesses for the 2016 Fiscal Year have been achieved.

 

(e)                               Should the Company sell, divest or spin off a
business during the 2016 Fiscal Year and the financial performance of such
business was taken into account in establishing the Revenue Targets and Adjusted
OIBDA Targets set forth in the Performance Goals Schedule, then for the purpose
of determining whether the Revenue Targets or Adjusted OIBDA Targets for the
Combined Businesses for the 2016 Fiscal Year have been attained, the revenue and

 

4

--------------------------------------------------------------------------------


 

Adjusted OIBDA calculations for the Combined Businesses shall be made (1) by
taking into account the actual revenue and Adjusted OIBDA performance of the
divested business during the portion of the 2016 Fiscal Year preceding the
closing of such sale, divestiture or spin off and (2) for the post-closing
portion of the 2016 Fiscal Year, by assuming that the sold, divested or spun
business attained the level of revenue and Adjusted OIBDA performance that was
projected for that period by the Committee for purposes of establishing the
“Target” bonus payout levels (i.e., payout level 5) for the Revenue Targets and
Adjusted OIBDA Targets for the Combined Businesses.

 

4.03                    With respect to the financial results component of each
Participant’s bonus potential, the Committee shall, within sixty (60) days
following the close of the 2016 Fiscal Year, determine and certify on the basis
of the Company’s financial statements for such fiscal year as publicly reported
by the Company in connection with its earnings release related to the 2016
Fiscal Year (the “Financial Statements”), the actual level of attainment for
revenue and Adjusted OIBDA (measured on a Combined Businesses basis) for the
2016 Fiscal Year. Such certification shall be included as part of the formal
minutes of the meeting at which such determinations are made.  On the basis of
such certification, the Committee shall determine for each Participant the
portion of such Participant’s actual bonus award that is allocated to the
financial results of the Combined Businesses.  However, the Committee, in making
such determination, shall not award a bonus in excess of the dollar amount
determined for the Participant on the basis of the bonus potential established
for the particular levels at which revenue and Adjusted OIBDA for the Combined
Businesses for the 2016 Fiscal Year are in fact attained.  In the event that
revenue or Adjusted OIBDA for the Combined Businesses falls between two
specified levels set forth in the schedule approved by the Committee, the
resulting bonus amount shall be interpolated on a straight-line basis between
those two points.

 

4.04                    With respect to the individual performance component of
each Participant’s bonus potential, the Committee shall, within sixty (60) days
following the close of the 2016 Fiscal Year, determine in its sole discretion
for each Participant the level of attainment of such Participant’s individual
performance goals.  Such determination shall be included in the formal minutes
of the meeting at which such determinations are made.

 

4.05                    Except as otherwise provided in Section 3.02, no
Participant shall earn or accrue any right to any portion of a bonus award
hereunder until the Bonus Payment Date.

 

4.06                    In no event shall the actual bonus amount payable under
this Plan to any individual Participant for the 2016 Fiscal Year exceed the
dollar amount of Three Million Five Hundred Thousand dollars ($3,500,000).

 

V.                                            PAYMENT OF BONUS AWARDS

 

5.01                    The actual bonus to which each Participant becomes
entitled based on the certified level at which the Revenue and Adjusted OIBDA
Targets are actually attained for the 2016 Fiscal Year shall be paid in cash,
subject to the Company’s collection of all applicable federal, state and local
income, employment and payroll withholding taxes.  Schedule I attached hereto
sets forth the bonus amounts payable to each Participant based on the level at
which such Revenue and Adjusted OIBDA Targets are attained.  The bonus payments
shall be made in the 2017 calendar year but not later than March 7, 2017, with
the actual payment date to constitute the Bonus Payment Date.

 

5

--------------------------------------------------------------------------------


 

VI.                                          GENERAL PROVISIONS

 

6.01                    The Committee may at any time amend, suspend or
terminate the Plan, provided such action is effected by written resolution and
is subject to stockholder approval to the extent required under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). 
Moreover, the Committee reserves the right to amend this Plan as may be
necessary or appropriate to avoid adverse tax consequences under Section 409A of
the Code.

 

6.02                    No amounts awarded or accrued under this Plan shall
actually be funded, set aside or otherwise segregated prior to payment.  The
obligation to pay the bonuses awarded hereunder shall at all times be an
unfunded and unsecured obligation of the Company.  Plan participants shall have
the status of general creditors and shall look solely to the general assets of
the Company for the payment of their bonus awards.

 

6.03                    No Participant shall have the right to alienate, pledge
or encumber his/her interest in this Plan or any bonus payable hereunder, and
such interest shall not (to the extent permitted by law) be subject in any way
to the claims of the employee’s creditors or to attachment, execution or other
process of law.

 

6.04                    Neither the action of the Company in establishing the
Plan, nor any action taken under the Plan by the Committee, nor any provision of
the Plan, shall be construed so as to grant any person the right to remain in
the employ of the Company or its subsidiaries for any period of specific
duration.  Rather, each employee will be employed “at-will,” which means that
either such employee or the Company may terminate the employment relationship at
any time for any reason, with or without cause, subject in each case to any
applicable benefits that may become payable under any employment agreement
between such person and the Company or any of its subsidiaries.

 

6.05                    The Plan shall be administered, operated and construed
in compliance with the requirements of the short-term deferral exception to
Section 409A of the Code and Treasury Regulations Section 1.409A-1(b)(4).
 Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of the Plan would otherwise contravene the requirements or
limitations of Section 409A of the Code applicable to such short-term deferral
exception, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of
Section 409A of the Code and the Treasury Regulations thereunder that apply to
such exception.

 

6.06                    This is the full and complete agreement between the
Participants and the Company with respect to their incentive bonus compensation
for the 2016 Fiscal Year and the related service period through the Bonus
Payment Date. This Plan does not supersede, but is supplemental to, any
provisions of any employment agreement to which any of the Participants in this
Plan may be a party.

 

[Remainder of page left blank]

 

6

--------------------------------------------------------------------------------


 

The undersigned Participant acknowledges and agrees to the terms and conditions
set forth in this 2016 Management Bonus Plan.

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

7

--------------------------------------------------------------------------------

 

PRIVILEGED AND CONFIDENTIAL DRAFT

 

 

SCHEDULE I

 

SUMMARY OF PAYOUTS (% OF SALARY):

ZINSER:

Combined
Revenues

Combined
Adj. OIBDA

Individual
Performance

Total
(as a % of Salary)

Threshold

0.0000%

0.0000%

0.0000%

0.0000%

Target

28.0000%

24.5000%

17.5000%

70.0000%

Maximum

44.8000%

39.2000%

21.8750%

105.8750%

 

 

 

 

 

HARRINGTON:

Combined
Revenues

Combined
Adj. OIBDA

Individual
Performance

Total
(as a % of Salary)

Threshold

0.0000%

0.0000%

0.0000%

0.0000%

Target

22.0000%

19.2500%

13.7500%

55.0000%

Maximum

35.2000%

30.8000%

17.1875%

83.1875%

 

 

 

 

 

STALICK:

Combined
Revenues

Combined
Adj. OIBDA

Individual
Performance

Total
(as a % of Salary)

Threshold

0.0000%

0.0000%

0.0000%

0.0000%

Target

14.0000%

12.2500%

8.7500%

35.0000%

Maximum

22.4000%

19.6000%

10.9375%

52.9375%

 

8

--------------------------------------------------------------------------------


 

PRIVILEGED AND CONFIDENTIAL DRAFT

 

 

 

 

Payout Level
for

 

ZINSER
PAYOUTS

 

HARRINGTON
PAYOUTS

 

STALICK
PAYOUTS

 

Revenue

 

Combined

 

Combined

 

Combined

Targets

(% Salary)

(% Salary)

(% Salary)

1 (Threshold)

0.0000%

0.0000%

0.0000%

2

7.0000%

5.5000%

3.5000%

3

14.0000%

11.0000%

7.0000%

4

21.0000%

16.5000%

10.5000%

5 (Target)

28.0000%

22.0000%

14.0000%

6

32.2000%

25.3000%

16.1000%

7

36.4000%

28.6000%

18.2000%

8

40.6000%

31.9000%

20.3000%

9 (Maximum)

44.8000%

35.2000%

22.4000%

 

 

 

Payout Level
for

 

ZINSER
PAYOUTS

 

HARRINGTON
PAYOUTS

 

STALICK
PAYOUTS

 

Adjusted OIBDA

 

Combined

 

Combined

 

Combined

Targets

(% Salary)

(% Salary)

(% Salary)

1 (Threshold)

0.0000%

0.0000%

0.0000%

2

6.1250%

4.8125%

3.0625%

3

12.2500%

9.6250%

6.1250%

4

18.3750%

14.4375%

9.1875%

5 (Target)

24.5000%

19.2500%

12.2500%

6

28.1750%

22.1375%

14.0875%

7

31.8500%

25.0250%

15.9250%

8

35.5250%

27.9125%

17.7625%

9 (Maximum)

39.2000%

30.8000%

19.6000%

 

 

2016 SALARIES:

Zinser, Edward

$       360,500.14

Harrington, Mark

$       330,000.06

Stalick, Michelle

$       288,000.18

 

9

--------------------------------------------------------------------------------
